654 S.E.2d 244 (2007)
WARD
v.
FLOORS PERFECT, et al.
No. 339A07.
Supreme Court of North Carolina.
October 26, 2007.
Zachary C. Bolen, Raleigh, for Floors Perfect, et al.
*245 The following order has been entered on the motion filed on the 24th day of October 2007 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (David Ward) shall have up to and including the 9th day of November 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 26th day of October 2007."